BILL VANCE, Justice,
concurring.
Because the majority ignores section 161.004 of the Family Code, on which the court explicitly based its decision, I disagree with their analysis. See Tex. Fam. *625Code Ann. § 161.004 (Vernon 1996). However, I concur in the result.
The order of termination provides:
Termination After Prior Termination Denied
8.1 The Court finds that some of the evidence considered in this trial related to events occurring before a prior order denying termination, and that such evidence was admissible pursuant to Sec. 161.004, Tex. Fam.Code.
8.2 The Court finds by clear and convincing evidence that the petition for termination in this case was filed after the date that an order denying termination of the parent-child relationship of [S.V. and T.V.] was rendered, that the circumstances of the child, parent, sole managing conservator, possessory conservator, or other party affected by the prior order have materially and substantially changed since the prior order was rendered, and that, before the prior order was rendered, said parent committed an act listed under Section 161.001, Texas Family Code.
8.3 The Court finds by clear and convincing evidence that the petition for termination in this case was filed after the date that an order denying termination of the parent-child relationship of [A.V. and T.V.] was rendered, that the circumstances of the child, parent, sole managing conservator, possessory conservator, or other party affected by the prior order have materially and substantially changed since the prior order was rendered, and that, before the prior order was rendered, said parent committed an act fisted under Section 161.001, Texas Family Code.
The majority believes that section 161.004 applies only to final, appealable judgments.1 I disagree. I believe that this is exactly the type of case that 161.004 was designed for, and Sally’s argument-that evidence of events prior to the earlier order denying termination cannot be considered-is exactly the argument that the section was designed to eliminate.
Sally does not attack the applicability of section 161.004. Because it applies and because it supports the order without resorting to a determination about the court’s discretion to “reopen a matter to receive additional evidence,” I find the evidence sufficient to sustain the court’s judgment of termination.

. I agree that the March 23, 1998 order was not a final order. Thus, the question of whether section 161.004 applies to final orders is not before us.